UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1823


ARTHUR HILL,

                      Plaintiff – Appellant,

          v.

EQUIFAX INFORMATION SERVICES, LLC,

                      Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:11-cv-00107-WO-LPA)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and, KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur Hill, Appellant Pro Se.      Keasha Ann Broussard, Barry
Goheen, KING & SPALDING, LLP, Atlanta, Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Arthur Hill seeks to appeal the district court’s order

denying Hill’s motion to vacate various text orders, to exclude

a witness declaration, objecting to the magistrate judge’s order

denying    Hill      leave      to       amend,      objecting     to    and      seeking

reconsideration      of   the    magistrate          judge’s     order   granting     the

Defendant’s motion to extend page limits, and Hill’s motion to

disqualify the district court judge.                     This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain     interlocutory          and       collateral    orders,     28   U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                        The order Hill seeks

to    appeal    is    neither        a     final      order     nor     an   appealable

interlocutory or collateral order.                    Accordingly, we dismiss the

appeal for lack of jurisdiction.                   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                               DISMISSED




                                               2